Exhibit 10.1

 

LOGO [g432283g07y73.jpg]

Employee Relocation Assistance

Lump Sum Repayment Agreement

Jim Murphy, August 2017

I understand that a lump sum cash relocation benefit in the amount of $200,000,
less applicable taxes (the “Relocation Amount”), is being provided to assist me
in offsetting the costs of my work-related relocation. I acknowledge and agree
that the payment of the Relocation Amount by Seagate US LLC (“Seagate”) is being
made based upon the current expectation that I will remain an employee of
Seagate for a period of twelve (12) consecutive months after the date of payment
of the Relocation Amount. I further acknowledge and agree that if I receive the
Relocation Amount and subsequently leave the employment of Seagate for any
reason other than a termination without Cause (as defined in the Seagate
Technology Executive Severance and Change in Control (CIC) Plan) within this
twelve (12) month period, then I will repay Seagate the full Relocation Amount,
which will be considered due and payable as of the date of my leaving employment
with Seagate.

I have read, understand, and accept the terms of this agreement regarding my
cash relocation benefit. I understand that nothing in this agreement should be
regarded as a guarantee of continued employment for any period.

 

Dated:

 

    8-22-17

Employee name (please print):

 

    Jim Murphy

Employee signature:

 

LOGO [g432283g98g88.jpg]

 

Contact Phone Number:

 

    408 - 658 XXXX

PLEASE EMAIL A SIGNED COPY OF THIS AGREEMENT TO LESLEY.A.STPIERRE@SEAGATE.COM TO
INITIATE

YOUR RELOCATION PAYMENT.

August 2017